Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action response to communication of applicant filed 08/13/2020 to 03/17/2021.
	Claims 1-23 are pending in the application.

Drawings
2.	The drawings were received on 08/13/2020.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
				Information Disclosure Statement
4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 03/17/2021.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 02/18/2021.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 11/17/2020.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 09/22/2020.  The information disclosed therein was considered.
Allowance
5.	Claims 1-23 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Kim et al (US. 9,093,132) discloses an operating method for a memory system provides a ready/busy signal from a nonvolatile memory device indicating an idle state or a busy state to a controller.  The controller generates a next command but transfer the next command to the nonvolatile memory device in response to the ready/busy signal and Urabe (US. 8,364,881) discloses a system including a plurality of nand flash memory device each having a nand flash interface memory device includes an 8 bit data bus and a memory controller configured to exchange data with the plurality of nand flash memory devices via the 8 bit data bus taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “determining whether the command is for a semiconductor memory or the interface circuit, the semiconductor memory operatively coupled to the interface circuit; and when it is determined that the command is for the interface circuit, performing a blocking operation to block transfer of the 10command between the interface circuit and the semiconductor memory and performing an internal operation of the interface circuit, wherein the internal operation includes one of a signal controlling operation, a training operation, a read operation, an on-die termination operation, a ZQ calibration operation, or a driving force 15control operation” in a method for operating an interface circuit of a memory device as claimed in the independent claim 1.  Claims 2-11 are also allowed because of their dependency on claim 1; or
Per claim 12: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “a plurality of control channels including first and second control signals to a plurality of interface devices including first and second interface devices through an external channel to control operations of a plurality of memory devices including first and second memory devices or the first and 20second interface devices, the first and second memory devices operatively coupled to the first and second interface devices through first and second internal channels, respectively; 175receiving, by the first interface device, the first control signal; and correcting, by the first interface device, a duty cycle of a memory control signal transferred by the first interface device based 5on the first control signal” in a method of operation a memory system as claimed in the independent claim 12.  Claims 13-23 are also allowed because of their dependency on claim 12.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571.272.1876. The examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	Informations regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Pho M Luu/
Primary Examiner, Art Unit 2824